Citation Nr: 1017352	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to 
February 1967, including service in the Republic of Vietnam.  
He died in January 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO rating decision.  

Following the last RO adjudication, the appellant submitted 
additional evidence without a waiver of initial RO 
jurisdiction.  Because the Board's decision below is fully 
favorable to the appellant, the matter need not be remanded 
to afford RO review of the new evidence.  See 38 C.F.R. §§ 
20.800; 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. During his lifetime, the Veteran served on active duty in 
the Republic of Vietnam during the Vietnam era.  

2.  The Veteran died in January 2006.  The Certificate of 
Death lists the immediate cause of death as hepato-pulmonary 
syndrome due to liver cirrhosis.  The autopsy report lists 
coronary artery disease, a worsening cirrhotic picture with 
increased ascites and reduced pulmonary function, and an 
organized thrombus present in the right coronary venous graft 
as components in the likely ultimate cause of death, which 
was the recent extension of a remote myocardial infarction.   
 
3.  At the time of his death, service connection was in 
effect for anxiety; right below-the-knee amputation; chronic 
low back strain; a cervical spine disorder; residuals of a 
gunshot wound left foot; a right shoulder condition; an eye 
disorder; and occlusive arterial disease of the lower 
extremity with poor circulation.

4.  The autopsy report lists an organized thrombus (present 
in the right coronary venous graft), which is related to a 
service-connected disability, as contributing to the ultimate 
cause of the Veteran's death, and the weight of the competent 
evidence is in relative equipoise on the question of whether 
the Veteran's liver and pulmonary disorders, which the 
autopsy report list as also contributing to the ultimate 
cause of the Veteran's death, are due to herbicide exposure 
during the Veteran's service in the Republic of Vietnam.   

5.  The grant of entitlement to service connection for the 
cause of the Veteran's death under the provisions of 38 
U.S.C.A. § 1310 renders moot the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318. 


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.312, 3.313 (2009).
 
2. The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 
1318, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 
20.101 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  VCAA and its implementing 
regulations define VA's duties to notify and assist a 
claimant upon submission of a substantially complete 
application for benefits.  See 38 U.S.C.A. §  5103(a); 
38 C.F.R. § 3.159(b).  Here, the Board grants service 
connection for the cause of the Veteran's death, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duties to notify and assist is 
required. 

II.  Analysis

A.  Cause of Death

The appellant is contending that service connection is 
warranted for the cause of the Veteran's death.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of 
death.  To be considered a principal (primary) cause of 
death, a service-connected disability must have been singly 
or jointly with some other condition the immediate or 
underlying cause of death or have been etiologically related 
to the cause of death.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributing cause, it must have 
substantially or materially contributed to a veteran's death; 
it is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  A contributory cause of death is inherently one 
not related to the principal cause.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

Here, the Board finds that the by extending the appellant the 
benefit of the doubt, service connection is warranted for the 
cause of the Veteran's death.  

The Certificate of Death shows that the Veteran died on 
January [redacted], 2006, at the age of 59.  The immediate cause of 
death is listed as hepato-pulmonary syndrome due to liver 
cirrhosis.  

In January 2006, an autopsy was performed.  The autopsy 
report lists the primary diagnoses as atherosclerotic heart 
disease with thrombosis of the right coronary artery bypass 
graft (CABG), recent extension of remote myocardial 
infarction (MI), status post CABG; congestive heart failure; 
passive congestion of lungs; end-stage cryptogenic cirrhotic 
liver disease with ascites; and mixed hepatocellular 
carcinoma and cholangiocarcinoma confined to liver 
parenchyma.  The autopsy report summarizes that the 
combination of coronary artery disease (CAD), a worsening 
cirrhotic picture with increased ascites and reduced 
pulmonary function, and the organized thrombus present in the 
right coronary venous graft were all components in the likely 
ultimate cause of death, which was the recent extension of a 
remote MI.  

During his lifetime, the Veteran was service-connected for 
several disorders related to wounds received during his 
service in the Republic of Vietnam, including a below the 
knee amputation right, and occlusive arterial disease of the 
lower extremities and poor circulation associated with below 
the knee amputation right.  As the Veteran was service-
connected for occlusive arterial disease of the lower 
extremities and poor circulation, which are related to the 
reason he underwent the right coronary artery bypass 
grafting, and which the autopsy report lists as contributing 
to the MI causing the Veteran's death, a service-connected 
disability is shown to be a contributing cause of his death.  
See 38 C.F.R. § 3.303(a)

Moreover, the Veteran served in the Republic of Vietnam 
during his active service.  Therefore, he is presumed to have 
been exposed to herbicides such as Agent Orange.  See 
38 C.F.R. § 3.307(a)(6)(iii).  In June 2007, a private 
physician, who had treated the Veteran during his lifetime, 
wrote a letter explaining that it was his professional 
opinion upon review of the Veteran's chart and post-mortem 
report, that more likely than not the Veteran's cirrhosis and 
eventual death were a result of Agent Orange exposure during 
his service in Vietnam from 1965-66.  Similarly, in May 2008, 
a private oncology hematologist, who had attended the Veteran 
during his life, wrote that although the etiology of the 
Veteran's cirrhosis was pursued and not discovered, the 
Veteran was exposed to Agent Orange in Vietnam, which 
"certainly may have been etiologic."  Finally, a private 
pulmonologist in December 2005 examined the Veteran and 
commented that the Veteran had significant environmental 
exposure during service, and whether some of the toxins may 
have induced some of the liver cirrhosis is questionable.  

In summary, the autopsy report lists worsening cirrhotic 
picture as contributing to the Veteran's death, and three 
private physicians have related the condition to the 
Veteran's Agent Orange exposure.  These physicians' opinions 
in this regard are uncontroverted.  Accordingly, the Board 
finds that the evidence is at least in a state of relative 
equipoise in demonstrating that service connection is 
warranted for the disorder.  As the disorder contributed to 
the Veteran's death, service connection for the cause of the 
Veteran's death is also warranted on this basis.  See id. 

For these reasons, the Board finds that service connection 
for the cause of the Veteran's death must be granted.

B.  § 1318 Benefits

The appellant raised entitlement to DIC benefits under 38 
U.S.C.A. § 1318 as an alternative theory of entitlement to 
service connection for the cause of the Veteran's death.  In 
light of the grant of benefits described above, the Board 
concludes that this aspect of the appellant's claim is 
rendered moot.  Entitlement under 38 C.F.R. § 1310 is the 
greater benefit and is granted in full.  No additional 
benefit (monetary or otherwise) can be gained under 38 C.F.R. 
§ 1318, nor does any controversy remain.  Accordingly, the 
appeal as to the claim of entitlement to DIC under 38 
U.S.C.A. § 1318 is dismissed as moot.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The appeal as to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is dismissed as moot.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


